DETAILED ACTION
	This is a Non-final Office Action on the merits for application 17/044,131.
Claims 1-15 are pending.
Claims 1-15 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: the last line of claim 1 defines “at least along width of the second partition” which is awkwardly written and recommended to define --at least along a width of the second partition--; similarly, the last line of claim 14 defines “at least along width of the partition,” which is awkwardly written and recommended to define --at least along a width of the partition--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7, 10, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 2 defines “protrudes towards both ends,” which renders the claimed invention indefinite since only a single end, with reference to the second partition, has been previously defined and one of ordinary skill in the art would not know what ends of what element are being referred back to. For examining purposes and in light of the specification and drawings, such ends are considered to refer to the longitudinal ends of the first partition. Moreover, claims 3 and 4 are rendered indefinite for their dependencies upon claim 2, where the “both ends” of claim 4 is similarly interpreted as explained above.
Claim 5 defines the one or more protrusions as “being located closer to the evacuation space than the second partition,” which renders the claimed invention indefinite since both the second partition and the protrusions are to be form and be placed within the evacuation space and thus one of ordinary skill in the art would not know how one element can be positioned closer to the space when both are to form and be positioned within such a space. For examining purposes and in light of the specification and drawings, since only a “space” has been defined. Any of such a location within the space can be considered the evacuation space which the protrusion can be located closer to than the second partition. Moreover, claims 6, 7, 10, and 11 are rendered indefinite for their dependencies upon claim 5. Claim 15 includes similar limitations and is similarly rejected and interpreted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (WO 2013/172034).
Regarding claim 5, Abe et al. disclose a glass panel unit assembly comprising:
a pair of glass substrates (#1 and #2) arranged to face each other (see figure 9);
a peripheral wall (#4) having a frame shape and disposed between the pair of glass substrates (see figure 9);
a plurality of partitions arranged to partition an internal space (the partitions comprising of elements #5a and #5f are arranged to partition an internal space of the unit), surrounded with the pair of glass substrates and the peripheral wall (see figure 9), into an evacuation space and a ventilation space (the internal space can be separated into an evacuation space formed in area #5e and ventilation spaces located outside of partitions #5a within such a wall #4);
an evacuation port (#9/10) connecting the ventilation space to an external environment (see figures 2 and 9); and
an air passage (the passage between elements #5a and #5f) provided to evacuate the evacuation space through the evacuation port (see figure 9),
the plurality of partitions including a first partition (the right partition #5a of figure 9) and a second partition (the bottom partition #5e of figure 9), of which lengths are 
an end of the second partition facing a side portion of the first partition with a predetermined gap left between the first partition and the second partition (see figure 9),
the air passage being a space between the end of the second partition and the side portion of the first partition (see figure 9),
the first partition having one or more protrusions facing the end of the second partition and being located closer to the evacuation space than the second partition is (the top and bottom ends of the right first partition #5a of figure 9 are considered the protrusions, where the bottom protrusion can be considered a horizontal protrusion that extends towards the end of the second partition and is closer to the center of the evacuation space #5e than the second partition #5f).
Regarding claim 7, Abe et al. disclose the one or more protrusions include a pair of protrusions (the top and bottom protrusions of the right partition #5a of figure 9), and a center axis of the second partition is located between respective center axes of the pair of protrusions (see figure 9).
Regarding claim 10, Abe et al. disclose a method for manufacturing a glass panel unit, the method comprising an assembling step, an evacuation step, and a sealing step, 
the assembling step including providing the glass panel unit assembly according to claim 5 (see figure 9 and the rejection of claim 5 above),
the evacuation step including evacuating the evacuation space through the air passage, the ventilation space, and the evacuation port (the space is vacuumed using the port #9),
the sealing step including deforming the plurality of partitions to close the air passage (the partitions are to expand and seal such an area A so as to close the air passage and thus form an evacuation space as depicted in figure 10).
Regarding claim 11, Abe et al. disclose the assembling step includes an application step of applying a material for the first partition, and the application step includes forming the one or more protrusions by locally bringing the material applied closer toward the end of the second partition while applying the material along a longer side of the first partition (as depicted in figure 9, the first partition #9 is applied as a single piece of material such that the protrusions are formed by shaping the first partition from the longer side thereof toward a respective second partition).

Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonaka et al. (WO 2013/172033).
Regarding claim 15, Nonaka et al. disclose a glass panel unit assembly comprising:
a pair of glass substrates (#2 and #3) arranged to face each other (see figure 9);
a peripheral wall (#4) having a frame shape (the wall #4 is configured to enclose an area and thus has a frame shape) and disposed between the pair of glass substrates (see figure 9);
a partition (#5g) arranged to partition an internal space, surrounded with the pair of glass substrates and the peripheral wall, into an evacuation space and a ventilation space (the inner, central space formed by the wall #4 and partition #5g is considered the evacuation space while the corner area formed by elements #5e forms the ventilation space);
an evacuation port (#7/8) connecting the ventilation space to an external environment (see figure 9); and 
an air passage (#5f) provided to evacuate the evacuation space through the evacuation port (see figure 9),
an end of the partition facing the peripheral wall with a predetermined gap left between the partition and the peripheral wall (see figure 9),
the air passage being a space between the end of the partition and the peripheral wall (see figure 9),
the peripheral wall having one or more protrusions #5e) protruding toward the end of the partition (see figure 9),
at least one of the one or more protrusions facing the end of the partition and being located closer to the evacuation space than the partition is (the bottom protrusion #5e of figure 9 can be considered to be located closer to the bottom evacuation space formed between the peripheral wall and the partition #5g).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. in view of Ishibashi et al. (WO 2016/143328, using U.S. Publication 2017/0292892 as an English translation).
Regarding claim 6, Abe et al. disclose the claimed invention except for the one or more protrusions have a width decreasing as distance to the second partition decreases. However, it is highly well known in the art, as evidenced by Ishibashi et al., that such protrusions and ends of partitions can comprise of rounded shapes so as to decrease in width as you get farther towards the end. Therefore, it would have been obvious to have rounded the ends of the protrusions of the assembly of Abe et al., as taught in Ishibashi et al., in order to provide a better transfer of forces through such a protrusion, where Ishibashi et al. teach that such shapes are known and commonly used in the art.

Allowable Subject Matter
Claims 1 and 14 are otherwise allowable once the objections as explained above is remedied. Claims 2-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8, 9, 12 and 13 are allowable based on their dependencies upon claim 1.
The prior art of record do not disclose, among other features, the swollen portion protruding toward the evacuation space at least along the width of the partition. Prior art inventions, such as Ishibashi et al. and Uriu et al. (U.S. Publication 2018/0038152), disclose a partition with swollen portion ends; however, such swollen portions extend toward the ventilation space and not toward the evacuation space in order to properly close the air passage between the evacuation and ventilation spaces and thus it would be impermissible hindsight as well as render the invention inoperable for its intended purpose if one were to modify such prior art references to meet each and every feature of the claimed invention as presently defined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635